PER CURIAM.
As the appeals from the orders in each of the above-entitled actions raise the identical question, they will be considered together.
The allegations in the second paragraph referring to one Quinn are of such vague, uncertain, and indefinite character that the court below properly granted defendant’s motion under section 546 of the Code of Civil Procedure. As the plaintiff had an opportunity to make the allegations more definite, he is not now in a position to complain of the provision of the order striking out the paragraph in default of his failure to comply therewith.
The orders are affirmed, with $10 costs and disbursements.